Citation Nr: 0815797	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-12 499	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation, death 
pension, and accrued benefits.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

During World War II, the veteran had service with the 
Philippine Commonwealth Army from December 1941 to 
August 1942, and during that period he was a prisoner of war 
(POW) of the Japanese government from April 1942 to 
August 1942.  He was in no casualty status from August 1942 
to September 1944, had recognized guerilla service from 
September 1944 to May 1945, and had regular Philippine 
Commonwealth Army service from May 1945 to June 1946.  

The veteran died in May 1995, and the appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans'' Appeals (Board) 
on appeal from a September 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

1.  The service department has certified that the veteran's 
dates of service were from December 1941 to June 1946, 
stating he had service in the Philippine Commonwealth Army 
from December 1941 to August 1942, and during that period he 
was a prisoner of war (POW) of the Japanese government from 
April 1942 to August 1942.  The service department has 
further certified the veteran was in no casualty status from 
August 1942 to September 1944 and that he had recognized 
guerilla service from September 1944 to May 1945 and 
Philippine Commonwealth Army service from May 1945 to 
June 1946.  

2.  An October 1984 VA Compensation and Pension Service 
Forfeiture Decision found that records established beyond a 
reasonable doubt that the veteran's sustained membership and 
service from February 5, 1944, or earlier to September 23, 
1944, in the Japanese sponsored and controlled Bureau of 
Constabulary was of assistance to the Imperial Japanese 
Government in violation of the provisions of Section 3504(a) 
[now 6104(a)], Title 38 United States Code.  

3.  The forfeiture action declared against the veteran 
precluded his rights to all benefits administered by VA, and 
he did not receive, nor was he entitled to receive, 
compensation for a service-connected disability at any time 
during his life.  


CONCLUSION OF LAW

The appellant has no legal entitlement to dependency and 
indemnity compensation, death pension, or accrued benefits.  
38 U.S.C.A. § 6104 (West 2002); 38 C.F.R. §§ 3.902, 3.904 
(2007).  


REASONS AND BASES FOR FINDINGSS AND CONCLUSION

The appellant claims that she is entitled to dependency and 
indemnity compensation and/or death pension and accrued 
benefits based on her status as a spouse of a deceased 
veteran.  She has been advised that in October 1984, the VA 
Compensation and Pension Service held that the veteran had 
forfeited his right to VA benefits by rendering aid and 
assistance to the enemy of the United States by his service 
in the Bureau of Constabulary.  

The appellant maintains her husband was forced to join the 
Bureau of Constabulary.  She states it is common knowledge in 
the Philippines, that among soldiers who were captured by the 
Japanese, there were those who were forced to serve in the 
constabulary under the Japanese Army but that many of those 
who escaped joined the Philippine guerrillas who fought 
against the Japanese up to the time of liberation.  The 
appellant has stated that this is what happened to her 
husband and that she would seek to prove this by finding 
witnesses and Philippine guerilla records.  The appellant has 
made no argument or claim regarding whether there was clear 
and unmistakable error in the October 1984 VA Compensation 
and Pension Service Forfeiture Decision.  

Because the law, and not the evidence, is dispositive in the 
instant case, additional factual development would have no 
bearing on the ultimate outcome.  The United States Court of 
Appeals for Veterans Claims has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Accordingly, the Veterans 
Claims Assistance Act of 2000 (VCAA) can have no effect on 
this appeal.  See Dela Cruz, 15 Vet. App. at 149; see also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim").

The evidence of record confirms that, in its October 1984 
Forfeiture Decision, the VA Compensation and Pension Service 
found that records established beyond a reasonable doubt that 
the veteran's sustained membership and service from 
February 5, 1944, or earlier to September 23, 1944, in the 
Japanese sponsored and controlled Bureau of Constabulary was 
of assistance to the Imperial Japanese Government in 
violation of the provisions of Section 3504(a) [now 6104(a)], 
Title 38 United States Code.  

More specifically, the October 1984 Forfeiture Decision 
explained that although the veteran had endeavored to show 
that he was "forced" to join the Bureau of Constabulary, 
this was not substantiated by official records as it was a 
well documented fact that the Japanese did not "force" 
participation in the Bureau of Constabulary but rather 
carefully screened its perspective members who were selected 
from voluntary applications.  Further, the Forfeiture 
Decision stated it was recognized that the Bureau of 
Constabulary or any of its components, as comprised during 
the Japanese occupation of the Philippines, were tantamount 
to Armed Forces of the Imperial Japanese Government.  Such 
organizations were created primarily to assist the Japanese 
in, and were used for, apprehending guerrillas and guerrilla 
suspects and in suppressing the underground resistance 
movement in furtherance of the Japanese war effort against 
the United States and its allies.  Thus, the Forfeiture 
Decision explained that the veteran, as a member of the 
Bureau of Constabulary, admittedly was involved in the 
overall efforts of the Japanese Military to defeat the United 
States and its allies.  The Forfeiture Decision said that 
furthermore, membership in the Bureau of Constabulary had 
been held to constitute prima facie evidence of rendering 
assistance to an enemy of the United States and its allies.  

The veteran did not appeal that decision.  The forfeiture 
action declared against the veteran precluded his rights to 
all benefit s administered by VA.  38 U.S.C.A. § 6104(a); 
38 C.F.R. § 3.902(b).  

According to the death certificate in the claims file, the 
veteran died in May 1995.  In April 2005, the RO received 
from the appellant a VA Form 21-534 (Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child).  The 
appellant also submitted proof of her marriage to the veteran 
in July 1977.  

As a general rule, issues in a survivor's claim for death 
benefits will be decided without regard to any disposition of 
the same issues during the veteran's lifetime.  38 C.F.R. 
§ 20.1106 (2007).  Among the types of claims exempt from the 
general rule are cases involving individuals whose VA 
benefits have been forfeited for treason under the provisions 
of 38 U.S.C.A. § 6104.  Id.  

Under VA regulations, a treasonable act is defined as an act 
of mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies. 38 C.F.R. § 
3.902(a).  The law provides that any person shown by evidence 
satisfactory to the Secretary to be guilty of mutiny, 
treason, sabotage, or rendering assistance to an enemy of the 
United States or of its allies shall forfeit all accrued or 
future gratuitous benefits under laws administered by the 
Secretary.  38 U.S.C.A. § 6104(a); 38 C.F.R. § 3.902(b).  

In a case in which forfeiture by reason of a treasonable act 
was declared before September 2, 1959, death benefits may be 
paid where such benefits were authorized prior to 
September 2, 1959.  38 U.S.C.A. § 6104(c); 38 C.F.R. 
§ 3.904(b).  Otherwise, no award of gratuitous benefits may 
be made to any person based on any period of service 
commencing before the date of commission of the offense that 
resulted in the forfeiture.  Id.  

In determining whether an individual is entitled to benefits 
based on a period of service commencing after the date of 
commission of the offense that resulted in the forfeiture, 
regulations provide that, with regard to such service, 
conditional discharges (e.g., those undertaken for purposes 
of reenlistment) do not divide an otherwise consecutive 
period of service into two or more separate service periods.  
38 C.F.R. § 3.13(a) (2007).  

In this case, the service department has certified that the 
veteran's service started in December 1946, before his Bureau 
of Constabulary involvement, and ended in June 1946, and 
those dates are not in dispute.  Cf. Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992) (findings by service department 
verifying veteran's service dates "are binding on ... VA for 
purposes of establishing service in the U.S. Armed Forces").  
Further, it is undisputed that forfeiture was declared 
against the veteran after September 2, 1959.  Dependency and 
indemnity compensation, death pension, and accrued benefits 
are all gratuitous VA benefits, and the provisions of 
38 C.F.R. § 3.904(b) therefore preclude the award of benefits 
being sought by the appellant.  

For these reasons, the Board concludes that the appellant has 
no legal entitlement to dependency and indemnity 
compensation, death pension, or accrued benefits.  The claim 
must therefore be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (when the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  


ORDER

Entitlement to dependency and indemnity compensation, death 
pension, and accrued benefits is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


